                    Case 18-12651-KJC        Doc 6     Filed 11/20/18      Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                   )       Chapter 15
                                                         )
ALNO AG,1                                                )       Case No. 18-12651
                                                         )
                   Debtor in a Foreign Proceeding.       )
                                                         )

                 VERIFIED PETITION OF FOREIGN REPRESENTATIVE FOR
                   RECOGNITION OF A FOREIGN MAIN PROCEEDING

         I, Tobias Wahl, under the laws of the United States, hereby declare under penalty of

perjury as follows:

         I am the court-appointed special insolvency administrator and duly authorized foreign

representative ("Foreign Representative") for Alno AG ("Debtor") in the United States.

         On July 12, 2017, the Debtor commenced an insolvency proceeding (the "German

Proceeding") by filing a petition to open insolvency over the assets of the Debtor under the

German Insolvency Code, Insolvenzordnung (the "German Insolvency Code") pending before

the lower court of 72379 Hechingen, Baden-Wuerttemberg, File-No 10 IN 93/17 (the "German

Court").      By order of July 13, 2017, the German Court started a provisional insolvency

proceeding over the assets of the Debtor. The Debtor managed the insolvency proceedings under

§ 270 of the German Insolvency Code and appointed a partner of the Foreign Representative,

Prof. Dr. Martin Hörmann (the "German Insolvency Administrator"), as provisional custodian.

Under German law the role of a custodian in provisional insolvency proceeding is to supervise

the debtor in possession. On August 29, 2017, the German Court converted the case and the

German Insolvency Administrator was appointed as provisional insolvency administrator. With

1
 The Debtor does not have an Employer Identification Number. The Debtor's Commercial Register Ulm Number is
HRB 727041. The Debtor's headquarters are located at 47 Heiligenberger Strasse, 88630 Pfullendorf Baden-
Wuerttemberg, Germany.



9951282v3 11/16/2018 4:02 PM                                                                        7844.001
               Case 18-12651-KJC         Doc 6       Filed 11/20/18   Page 2 of 4



the same order the German Court transferred the right to dispose of the Debtor's assets to the

German Insolvency Administrator. With the same order the German Court transferred the right

to dispose of the Debtor's assets to the German Insolvency Administrator. The Debtor was no

longer allowed to administer its own case. On October 1, 2017, the German Court opened an

insolvency proceeding over the assets of the Debtor and appointed Dr. Hörmann as the German

Insolvency Administrator.      A true and correct certified translation of the order (the

"Commencement Order") of the German Court opening the German Proceeding and appointing

Dr. Hörmann as the German Insolvency Administrator of the Debtor in the German Proceeding

is attached as Exhibit A.

       On October 18, 2018, the German Court appointed me as the Special Insolvency

Administrator for the specific purpose of handling assets and claims located in the United States,

including filing for Chapter 15 registration under the Bankruptcy Code (the "Appointment

Order"). A true and correct certified translation of the Appointment Order in the German

Proceeding is attached hereto as Exhibit B. As reflected therein, the German Court ruled on my

appointment on October 18, 2018. The copy of the Appointment Order attached as Exhibit B is

stamped "received" on October 23, 2018.

       The powers the German Court has conferred upon me, in my capacity as the Special

Insolvency Administrator, pursuant to the Appointment Order include the following: (1)

determination, administration and realization of any assets of the Debtor in the United States;

and (2) specifically, I, as the Special Insolvency Administrator, am authorized to file for and to

conduct on account of the insolvency estate for the Debtor a secondary insolvency proceeding in

the United States under Chapter 15 of the Bankruptcy Code. Appointment Order, p. 1. Further, I

am entitled to perform any actions, to take all measures and to issue all declarations which the




                                               -2-
               Case 18-12651-KJC        Doc 6          Filed 11/20/18   Page 3 of 4



German Insolvency Administrator would have been entitled to, had he initiated these

proceedings. Id.

       In my capacity as Foreign Representative, I have filed this Chapter 15 petition

("Verified Petition") with the documentation required by sections 1504 and 1515 of the

Bankruptcy Code seeking the entry of an order recognizing the German Proceeding as a

"foreign main proceeding," and granting relief under Sections 1520 and 1521 of the

Bankruptcy Code.

       In the German Proceeding, the German Insolvency Administrator and the Foreign

Representative have sold substantially all the operating assets of the Debtor similar to the

procedure under section 363 of the Bankruptcy Code, and now seeks to identify and marshal

the Debtor/s remaining assets, including those in the United States. As such, the Foreign

Representative may seek one or more additional orders from this Court recognizing and

giving effect in the United States to future orders of the German Court.

       A Corporate Ownership Statement for the Debtor pursuant to Rules 1007(a)(4)(A) and

7007.1 of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules") is attached hereto as

Exhibit C.

       A list of the information required for the Debtor pursuant to Bankruptcy Rule

1007(a)(4)(B) is attached hereto as Exhibit D.

       The Foreign Representative's statement for the Debtor pursuant to Section 1515(c) of the

Bankruptcy Code is attached hereto as Exhibit E.




                                                 -3-
Case 18-12651-KJC   Doc 6   Filed 11/20/18   Page 4 of 4
